                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 1 of 28 Page ID #:267



                               1   BAKER & HOSTETLER LLP
                                   MICHAEL K. FARRELL (pro hac vice)
                               2   KYLE T. CUTTS (CA BAR NO. 257641)
                                   DANTE A. MARINUCCI (pro hac vice)
                               3   Key Tower
                                   127 Public Square, Suite 2000
                               4   Cleveland, OH 44114-1214
                                   Telephone: 216.621.0200
                               5   Facsimile: 216.696.0740
                               6   MARCUS S. MCCUTCHEON (CA BAR NO.
                                   281444)
                               7   600 Anton Boulevard, Suite 900
                                   Costa Mesa, CA 92626-7221
                               8   Telephone: 714.754.6600
                                   Facsimile: 714.754.6611
                               9
                                   Attorneys for Defendants
                              10
                              11
B AKER & H OSTE TLER LLP




                                                    IN THE UNITED STATES DISTRICT COURT
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                                                       CENTRAL DISTRICT OF CALIFORNIA
                              13
                                                                 SOUTHERN DIVISION
                              14
                              15   LINDA HALL, individually and on                  Case No.: 8:19-cv-01153-AG-ADS
                                   behalf of all others similarly situated,
                              16                                                    Hon. Andrew J. Guilford
                                                Plaintiff,
                              17                                                    TIME, INC’S AND MEREDITH
                                   TIME, INC., a Delaware corporation;              CORP.’S NOTICE OF MOTION
                              18   MEREDITH CORP., an Iowa                          AND MOTION TO DISMISS
                                   corporation; and DOES 1-100,                     FIRST AMENDED CLASS
                              19   inclusive,                                       ACTION COMPLAINT
                              20                Defendants.                         Hearing Date: January 6, 2020
                                                                                    Hearing Time: 10:00 a.m.
                              21                                                    Location: Court 10D
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                              MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                          CASE NO.: 8:19-CV-01153-AG-ADS
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 2 of 28 Page ID #:268



                               1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                               2   COUNSEL OF RECORD:
                               3         PLEASE TAKE NOTICE that, on January 6, 2020 at 10:00 a.m., or as
                               4   soon thereafter as the matter may be heard by the Honorable Andrew J. Guilford,
                               5   at the Ronald Reagan Federal Building and U.S. Courthouse, 411 West 4th Street,
                               6   Court 10D, Santa Ana, California 92701-4516, Time, Inc. and Meredith
                               7   Corporation (together, “defendants”) shall, and hereby do, move the Court
                               8   pursuant to Federal Rule of Civil Procedure 12(b)(6) for an Order dismissing Linda
                               9   Hall’s First Amended Class Action Complaint (“Complaint”) for failure to state a
                              10   cause of action.
                              11         This Motion is based upon this Notice of Motion, the accompanying
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   Memorandum of Points and Authorities, any Reply Memorandum that defendants
       C LEVELA ND




                              13   may file, the Court’s prior rulings in this matter, the pleadings, records, and papers
                              14   on file in this action, oral argument of counsel, and upon such other matters as may
                              15   be presented to the Court prior to or at the hearing on the Motion.
                              16         This Motion is made following a conference of counsel pursuant to L.R. 7-3
                              17   on October 18, 2019.
                              18
                                                                    Respectfully submitted,
                              19
                              20
                                    Dated: October 28, 2019         BAKER & HOSTETLER LLP
                              21
                              22                                    By:     /s/ Kyle T. Cutts
                                                                            MICHAEL K. FARRELL (pro hac vice)
                              23                                            KYLE T. CUTTS (CA BAR NO. 257641)
                              24                                            DANTE A. MARINUCCI (pro hac vice)
                                                                            Key Tower
                              25                                            127 Public Square, Suite 2000
                              26                                            Cleveland, OH 44114-1214
                                                                            Telephone:      216.621.0200
                              27                                            Facsimile:      216.696.0740
                              28                                              -2-
                                                                             MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                                                                          4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 3 of 28 Page ID #:269



                               1
                               2                                      MARCUS S. MCCUTCHEON (CA BAR
                                                                      NO. 281444)
                               3                                      600 Anton Boulevard, Suite 900
                               4                                      Costa Mesa, CA 92626-7221
                                                                      Telephone:   714.754.6600
                               5                                      Facsimile:   714.754.6611
                               6
                                                                      Attorneys for Defendants
                               7
                               8
                               9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                        -3-
                                                                       MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                   CASE NO.: 8:19-CV-01153-AG-ADS
                                                                    4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 4 of 28 Page ID #:270



                               1                                        TABLE OF CONTENTS
                               2
                                   MEMORANDUM OF POINTS AND AUTHORITIES........................................... 1
                               3
                                   1.    INTRODUCTION ........................................................................................... 1
                               4
                                   2.    SUMMARY OF PLAINTIFF’S ALLEGATIONS......................................... 2
                               5
                                         A.      Plaintiff’s First Amended Complaint .................................................... 2
                               6
                                         B.      The Purchase Flow in Exhibits to Plaintiff’s Complaint ...................... 3
                               7
                                   3.    LEGAL ARGUMENT .................................................................................... 7
                               8
                                         A.      Plaintiff Still Does Not Allege a Violation of the ARL........................ 8
                               9
                                                 1.       Section 17602(a)(1) .................................................................... 9
                              10
                                                 2.       Section 17602(a)(2) .................................................................. 11
                              11
B AKER & H OSTE TLER LLP




                                                 3.       Section 17602(a)(3) .................................................................. 12
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                                         B.      Hall’s UCL Claim (Count I) Also Fails Because She Lacks
                              13                 Standing. ............................................................................................. 14
                              14         C.      Hall’s Section 496 Claim (Count II) Fails for Additional Reasons.... 16
                              15         D.      Hall’s Conversion Claim (Count III) Also Fails For Additional
                                                 Reasons. .............................................................................................. 19
                              16
                                         E.      Plaintiff Cannot Plead Plausible Claims in a Second Amended
                              17                 Complaint. ........................................................................................... 20
                              18   4.    CONCLUSION ............................................................................................. 20
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                                         -i-
                                                                                       MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                                   CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                                   4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 5 of 28 Page ID #:271



                               1                                          TABLE OF AUTHORITIES
                               2
                                                                                                                                                     Page(s)
                               3
                                   Cases
                               4
                                   AdTrader, Inc. v. Google, LLC,
                               5
                                     No. 17-cv-07082-BLF, 2018 WL 3428525 (N.D. Cal. July 13,
                               6     2018) ................................................................................................................... 17
                               7   Ashcroft v. Iqbal,
                               8      556 U.S. 662 (2009) ......................................................................................... 7, 8
                               9   Avidor v. Sutter’s Place, Inc.,
                              10      212 Cal. App. 4th 1439 (2013) ........................................................................... 19

                              11   Bell Atl. Corp. v. Twombly,
B AKER & H OSTE TLER LLP




                                      550 U.S. 544 (2007) ............................................................................................. 8
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13   Cattie v. Wal-Mart Stores, Inc.,
                                     504 F. Supp. 2d 939 (S.D. Cal. 2007) ................................................................ 15
                              14
                                   Daniels-Hall v. Nat’l Educ. Ass’n,
                              15     629 F.3d 992 (9th Cir. 2010) ............................................................................ 1, 8
                              16
                                   Daro v. Superior Court,
                              17     151 Cal. App. 4th 1079 (2007) ........................................................................... 14
                              18   Deleon v. Time Warner Cable LLC,
                              19     No. CV 09-2438 AG RNBX, 2009 WL 9426145 (C.D. Cal. July
                                     17, 2009) (Guilford, J.) ......................................................................................... 1
                              20
                              21   Driver v. Acquisto,
                                      145 Cal. App. 2d 304 (1956) .............................................................................. 19
                              22
                                   Durell v. Sharp Healthcare,
                              23     183 Cal. App. 4th 1350 (2010) ........................................................................... 15
                              24
                                   Grouse River Outfitters Ltd v. NetSuite, Inc.,
                              25     No. 16-cv-02954-LB, 2016 WL 5930273 (N.D. Cal. Oct. 12, 2016) ................ 19
                              26
                                   Hall v. Time Inc.,
                              27     158 Cal. App. 4th 847 (2008), as modified (Jan. 28, 2008) ......................... 15, 16
                              28                                                              - ii -
                                                                                             MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                                         4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 6 of 28 Page ID #:272



                               1   Ingalls v. Spotify USA, Inc.,
                               2      No. C 16-03533 WHA, 2017 WL 3021037 (N.D. Cal. July 17,
                                      2017) ................................................................................................................... 14
                               3
                                   Kissel v. Omega Nat. Sci., Inc.,
                               4
                                      No. CV 16-2770-GW SKX, 2016 WL 9019613 (C.D. Cal. Aug.
                               5      22, 2016) ............................................................................................................. 16
                               6   Klett v. Sec. Acceptance Co.,
                               7      38 Cal. 2d 770 (1952) ......................................................................................... 19
                               8   Kwikset Corp. v. Superior Court,
                               9     51 Cal. 4th 310 (2011) ........................................................................................ 14

                              10   MMM Holdings, Inc. v. Reich,
                                     21 Cal. App. 5th 167, 230 Cal. Rptr. 3d 198 (Ct. App. 2018) ........................... 17
                              11
B AKER & H OSTE TLER LLP




                                   People v. Hartley,
   A TTORNEYS AT L AW




                              12
                                     248 Cal. App. 4th 620 (2016) ............................................................................. 17
       C LEVELA ND




                              13
                                   People v. Lorenzo,
                              14     64 Cal. App. 3d Supp. 43 (App. Dep’t Super Ct. 1976) .................................... 18
                              15
                                   People v. Stuart,
                              16     272 Cal. App. 2d 653 (1969) .............................................................................. 17
                              17   People v. Wooten,
                              18     44 Cal. App. 4th 1834 (1996) ............................................................................. 18
                              19   Roz v. Nestle Waters N. Am., Inc.,
                              20     No. 2:16-cv-04418-SVW-JEM, 2017 WL 6942661 (C.D. Cal. Dec.
                                     6, 2017) ............................................................................................................... 15
                              21
                                   Sprewell v. Golden State Warriors,
                              22      266 F.3d 979 (9th Cir. 2001)), aff’d, 588 F. App’x 658 (9th Cir.
                              23      2014) ..................................................................................................................... 8
                              24   In re Tobacco II Cases,
                              25      46 Cal. 4th 298 (2009) ........................................................................................ 15

                              26   In re Turner,
                                       859 F.3d 1145 (9th Cir. 2017) ............................................................................ 14
                              27
                              28                                                               - iii -
                                                                                              MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                                          CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                                          4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 7 of 28 Page ID #:273



                               1   Vess v. Ciba-Geigy Corp. USA,
                               2      317 F.3d 1097 (9th Cir. 2003) ........................................................................ 8, 19
                               3   Vogel v. Travelers Cas. Ins. Co. of Am.,
                                     No. SACV1700612AGJDEX, 2017 WL 5642302 (C.D. Cal. May
                               4
                                     18, 2017) ............................................................................................................. 20
                               5
                                   Williams v. Kidiley,
                               6      No. EDCV 12-2272-AG RNB, 2013 WL 6247972 (C.D. Cal. Dec.
                               7      3, 2013) ................................................................................................................. 8
                               8   Wilson v. Frito-Lay N. Am., Inc.,
                               9      260 F. Supp. 3d 1202 (N.D. Cal. 2017) ............................................................. 15

                              10   Statutes
                              11   Automatic Renewal Law, Cal. Bus. & Prof. Code § 17600, et seq. ......................... 3
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   Cal. Bus. & Prof. Code § 17200 .............................................................................. 14
       C LEVELA ND




                              13
                                   Cal. Bus. & Prof. Code § 17602 (2010) .................................................................. 13
                              14
                                   Cal. Bus. & Prof. Code § 17602(a)(1) ....................................................................... 9
                              15
                              16   Cal. Bus. & Prof. Code § 17602(a)(3) ............................................................... 12, 13

                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                                              - iv -
                                                                                             MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                                         4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 8 of 28 Page ID #:274



                               1                MEMORANDUM OF POINTS AND AUTHORITIES
                               2   1.    INTRODUCTION
                               3         This Court correctly dismissed Plaintiff’s first complaint because Plaintiff’s
                               4   own exhibits showed that Defendants Time, Inc. and Meredith Corporation did not
                               5   violate California’s Automatic Renewal Law, § 17600 et seq. (“ARL”). None of
                               6   Plaintiff’s exhibits or factual allegations have changed and the First Amended
                               7   Complaint (“FAC”) should be dismissed.
                               8         Plaintiff’s addition of lengthy descriptions and argumentative
                               9   characterizations of her exhibits does not change the content of those exhibits or
                              10   the fact that, on their face, they demonstrate compliance with the ARL. And the
                              11   FAC contains no new factual allegations about Plaintiff’s purchase of her
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   subscription. 1 Instead, Plaintiff’s FAC spends pages describing the exhibits
       C LEVELA ND




                              13   attached to her complaint. These descriptions are not factual allegations; they are
                              14   attorney argument and characterizations (and occasional mischaracterization) of
                              15   the very same exhibits that were attached to the initial complaint. And they are
                              16   irrelevant as it is well-settled that the actual content of a complaint’s exhibits
                              17   control over any such descriptions. See Daniels-Hall v. Nat’l Educ. Ass’n, 629
                              18   F.3d 992, 998 (9th Cir. 2010) (the court is not required to accept as true allegations
                              19   contradicted by exhibits to a complaint).
                              20         For example, Plaintiff’s original complaint alleged that, “[o]n or about 2017,
                              21   Plaintiff received an Instagram offering Plaintiff a subscription to People
                              22   Magazine” and attached that offer as an exhibit. (Dkt. 1 (Complaint) ¶ 17.) The
                              23   FAC now alleges that, “[o]n or about 2017, Plaintiff received an Instagram
                              24   offering Plaintiff a subscription to People Magazine, with a cluttered, chaotic
                              25
                              26   1
                                    Deleon v. Time Warner Cable LLC, No. CV 09-2438 AG RNBX, 2009 WL
                                   9426145, at *3 (C.D. Cal. July 17, 2009) (Guilford, J.) (while “class actions can
                              27   require somewhat more generalized pleadings[,] . . . the [complaint] should allege
                                   more specific facts about Plaintiff [her]self, if not about the entire class.”).
                              28                                            -1-
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 9 of 28 Page ID #:275



                               1   presentation” and attaches the same exhibit. (FAC ¶ 19 (emphasis added).)
                               2         The addition of such descriptions does not change the content of the exhibit
                               3   or add any factual allegation to Plaintiff’s deficient initial complaint. The same is
                               4   true of virtually all of the new statements in the FAC; whatever adjectives Plaintiff
                               5   may now have added to describe the exhibits to her complaint do not change the
                               6   content of the exhibits or the fact that they still demonstrate compliance with the
                               7   ARL. For this reason alone, Plaintiff’s amended complaint should be dismissed,
                               8   this time without leave to amend.
                               9         Plaintiff’s Unfair Competition Law (“UCL”) claim fails for the separate
                              10   reason that she lacks standing to pursue it because, even after Defendants pointed
                              11   out this deficiency, she still does not allege that she would not have purchased
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   People Magazine “but for” Defendants’ alleged failure to comply with the ARL.
       C LEVELA ND




                              13   Likewise, Plaintiff’s claim for receipt of stolen property under California Penal
                              14   Code § 496 fails for the additional reasons that, again despite Defendants’ pointing
                              15   out the deficiency, she has neither alleged that Defendants specifically intended to
                              16   defraud her nor the causation required for such a claim. Finally, her claim for
                              17   conversion fails because, whether or not a technical ARL violation occurred, she
                              18   consented to the transfer of the monies at issue.
                              19   2.    SUMMARY OF PLAINTIFF’S ALLEGATIONS
                              20         A.     Plaintiff’s First Amended Complaint
                              21         Plaintiff’s factual allegations about her ordering a subscription to People
                              22   Magazine are substantively identical to the allegations in her original complaint.
                              23   At some point in 2017, she allegedly purchased a subscription to People Magazine.
                              24   (FAC ¶¶ 19, 36.) She claims that People is published by Time and that the seller
                              25   she purchased People from is “operated” by Meredith, Time’s parent company.
                              26   (Id. ¶¶ 10-11, 18.) Plaintiff alleges that in September 2018 she received a postcard
                              27   reminding her that her subscription would renew if she did not cancel it and
                              28                                            -2-
                                                                           MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                       CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                       4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 10 of 28 Page ID #:276



                                1   explaining how she could cancel it to avoid that charge. (Id. ¶ 37 & Exhibit C.)
                                2   She does not claim that she cancelled or tried to cancel, but states that her
                                3   subscription automatically renewed on October 14, 2018 and Time debited $67.50
                                4   from her “account.” (Id. ¶ 37.)
                                5         Tellingly, Plaintiff still does not allege that she did not know about or
                                6   understand the automatic renewal feature of her subscription when she initially
                                7   purchased it. Nor does she allege that the automatic renewal feature was
                                8   something she did not want. Plaintiff alleges only that when she subscribed to
                                9   People, Defendants did not comply with the technical requirements of the ARL,
                              10    Cal. Bus. & Prof. Code § 17600, et seq. She further claims that this alleged failure
                              11    renders her still-active subscription an “unconditional gift” and that she can collect
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    restitution and treble damages. (Id. ¶¶ 2-4, Prayer for Relief.)
       C LEVELA ND




                              13          On this theory, Hall seeks to represent all people “within California” who
                              14    “purchased a subscription to any magazine published, marketed or sold by
                              15    Defendants” that included an automatic renewal. (Id. ¶ 45.)
                              16          B.     The Purchase Flow in Exhibits to Plaintiff’s Complaint
                              17          The Exhibits to the FAC are exactly the same Exhibits that Plaintiff attached
                              18    to the original complaint. Exhibit A is a copy of the various screens, or purchase
                              19    flow, through which she alleges she ordered her subscription. (Compl. Exhibit A.)
                              20    “[E]nlargements” of these displays are attached as Exhibit B. (Compl. Exhibit B;
                              21    see also id. ¶ 17.)
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                             -3-
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 11 of 28 Page ID #:277



                                1         The first screen reveals that the subscription being ordered would
                                2   automatically renew. As shown here, it states: “All magazine subscriptions will
                                3   automatically renew annually.”
                                4
                                5
                                6
                                7
                                8
                                9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15    (FAC Exhibit A, Page ID #29; FAC Exhibit B, Page ID #35.)
                              16    The exhibits show that a consumer such as Plaintiff cannot proceed to purchase a
                              17    subscription without affirmatively clicking the “Checkout now” button that appears
                              18    directly beneath the disclosure that “All magazine subscriptions will automatically
                              19    renew annually.” (Id.)
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                           -4-
                                                                          MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                      CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                      4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 12 of 28 Page ID #:278



                                1         After clicking “Checkout now,” Plaintiff allegedly flowed to a separate
                                2   payment screen where she chose to pay by credit card and entered her credit card
                                3   information:
                                4
                                5
                                6
                                7
                                8
                                9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20    (FAC Exhibit A, Page ID #30-31; FAC Exhibit B, Page ID #36-37.)
                              21          Directly below the space for entering the consumer’s payment method and
                              22    credit card information, this screen says, “[b]y submitting your order you are
                              23    agreeing to our terms of service.” (FAC Exhibit A, Page ID #30; FAC Exhibit B,
                              24    Page ID #36 (coloring in original).) That the phrase “terms of service” is shaded
                              25    blue suggests that it hyperlinks to another page not included in Plaintiff’s exhibits.
                              26
                              27
                              28                                             -5-
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 13 of 28 Page ID #:279



                                1          After she clicked “Checkout Now” and entered her credit card information,
                                2   Plaintiff alleges she was shown the automatic renewal disclosure, labeled
                                3   “Automatic Renewal Notice,” which is displayed on a bright yellow background:
                                4
                                5
                                6
                                7
                                8
                                9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18    (FAC Exhibit A, Page ID #32; FAC Exhibit B, Page ID #38 (emphasis in
                              19    original).)
                              20           As shown, this notice states that, after the initial magazine term, “your
                              21    magazine subscription will automatically renew annually until you tell us to stop.”
                              22    (Id.) It explains that “[y]ou will receive a reminder of the renewal approximately
                              23    30 days in advance.” (Id.) It reminds the consumer that “[y]our credit card or
                              24    method of payment will be charged at the time of purchase, and before the start of
                              25    each new annual term, at the rate stated in the notice.” (Id.) And it confirms that
                              26    “[y]ou can contact customer service or cancel at any time.” (Id.) Again, the words
                              27
                              28                                             -6-
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 14 of 28 Page ID #:280



                                1   “customer service” or “cancel” are highlighted in blue, presumably reflecting
                                2   hyperlinks to other pages not attached to Hall’s complaint. (Id.)
                                3          Thus, Plaintiff’s exhibits still show that a consumer can only order a
                                4   subscription after being informed that “subscriptions will automatically renew
                                5   annually,” after then clicking on “Checkout now,” after then entering their credit
                                6   card information, and then clicking on the “Submit order” button after seeing the
                                7   Automatic Renewal Notice. (FAC Exhibit A; FAC Exhibit B.)
                                8          Plaintiff also still alleges that she received a postcard in September 2018,
                                9   before the allegedly unlawful October 14, 2018 automatic renewal. Among other
                              10    things, that postcard says: “Your PEOPLE subscription will continue for the next
                              11    term of issues using the account number you agreed to be billed.” (FAC Exhibit C,
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    Page ID #41-42.) It explains, “[y]ou will be billed or charged $67.50 for a total of
       C LEVELA ND




                              13    54 issues, which will run from 12/10/18 – 11/26/19.” (Id.) And it reminds the
                              14    consumer that “[i]f you wish to cancel,” you can contact customer service “by
                              15    10/2/18 and no charge will appear.” (Id.)
                              16           Finally, while Plaintiff seems to have dropped from the FAC the allegation
                              17    that Exhibit D represents “[a]n example of the automatic renewals implemented by
                              18    Meredith as viewed on a computer screen,” she still attaches the same Exhibit D to
                              19    her FAC. (Dkt. 1 (Complaint) ¶ 28(5).) And that exhibit still shows that the
                              20    Automatic Renewal Notice, highlighted by the same yellow background
                              21    described above, clearly visible above the “Submit order” button, appears in those
                              22    offer materials as well. (FAC Exhibit D, Page ID #46.)
                              23    3.     LEGAL ARGUMENT
                              24           Federal Rule of Civil Procedure 12(b)(6) requires dismissal of a complaint
                              25    when a plaintiff’s allegations fail to set forth a set of facts that, if true, would
                              26    entitle her to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (claim must be
                              27    facially plausible to survive a motion to dismiss). The pleadings must raise the
                              28                                               -7-
                                                                              MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                          CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                          4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 15 of 28 Page ID #:281



                                1   right to relief beyond the speculative level, and a plaintiff must provide “more than
                                2   labels and conclusions, and a formulaic recitation of the elements of a cause of
                                3   action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
                                4   Court is not required to accept as true legal conclusions couched as factual
                                5   allegations. Iqbal, 556 U.S. at 678.
                                6         Likewise, the Court may properly reject characterizations of or allegations
                                7   about exhibits that are contradicted by the exhibits themselves. See Daniels-Hall
                                8   v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (“We are not . . . required
                                9   to accept as true allegations that contradict exhibits attached to the
                              10    [c]omplaint[.]”); Williams v. Kidiley, No. EDCV 12-2272-AG RNB, 2013 WL
                              11    6247972, at *2 (C.D. Cal. Dec. 3, 2013) (“[W]hen documents contain statements
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    that contradict allegations in a complaint, the documents control and a court need
       C LEVELA ND




                              13    not ‘accept as true allegations that contradict matters properly subject to judicial
                              14    notice or by exhibit.’”) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979,
                              15    988 (9th Cir. 2001)), aff’d, 588 F. App’x 658 (9th Cir. 2014).
                              16          Further, to satisfy Federal Rule of Civil Procedure 9(b)’s heightened
                              17    pleading requirements, which apply to her theft by fraud claim and her claim under
                              18    the UCL-fraud prong, Plaintiff must allege “more than the neutral facts necessary
                              19    to identify the transaction,” including the who, what, when, where, and how of the
                              20    alleged fraud. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)
                              21    (citation omitted).
                              22          A.     Plaintiff Still Does Not Allege a Violation of the ARL.
                              23          As before, Plaintiff’s amended complaint is entirely predicated on an alleged
                              24    violation of the ARL. As before, Plaintiff alleges that Defendants violated all three
                              25    subsections of ARL § 17602(a). 2 As before, the exhibits Plaintiff attached to her
                              26
                                    2
                                     Plaintiff also alleges in passing that Defendants violated the ARL by failing to
                              27    provide an online method of cancellation in violation of § 17602(c). (FAC ¶ 3(d).)
                                    But, as this Court held, because Plaintiff placed her order in 2017, and the online-
                              28                                              -8-
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 16 of 28 Page ID #:282



                                1   complaint demonstrate compliance with the ARL. (See Dkt. 22 (Order Regarding
                                2   Defendants’ Motion to Dismiss (“Order”) at 6-7.) As before, Plaintiff’s claims
                                3   fail.
                                4                 1.     Section 17602(a)(1)
                                5           Section 17602(a)(1) requires a business to “present the automatic renewal
                                6   offer terms . . . in a clear and conspicuous manner” before the subscription or
                                7   purchase. Cal. Bus. & Prof. Code § 17602(a)(1). The offer terms must also be “in
                                8   visual proximity . . . to the request for consent to the offer.” (Id.)
                                9           Plaintiff alleges that Defendants violated these provisions in two respects.
                              10    First, she alleges that what she now calls the “Advertisement Page” (FAC Ex. B,
                              11    Doc. ID # 34-35) failed to comply with Section 17602(a)(1)’s clear-and-
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    conspicuous and visual-proximity requirements. (FAC ¶ 22(a)-(b).) Second, she
       C LEVELA ND




                              13    claims that the boldfaced and yellow-highlighted Automatic Renewal Notice was
                              14    not clear and conspicuous and that, because an “AllRecipes Special Offer”
                              15    appeared between the Automatic Renewal Notice and “submit order” button, the
                              16    disclosure was not in “visual proximity” to the request for consent to the offer.
                              17    (FAC ¶ 35(a)-(b).)
                              18            The Court already rejected these theories on the same facts. Reviewing the
                              19    same exhibits that are now attached to the FAC, the Court concluded that
                              20    Defendants “complied” with § 17602(a)(1) because Defendants “repeatedly
                              21    present[ed] Plaintiff with the automatic renewal terms in a clear and conspicuous
                              22    manner.” (Order at 4 (citing Ex. 2).) By the time Plaintiff reached the “submit
                              23    order” button (the “request for the consent to the offer,” § 17602(a)(1)), she had
                              24    been informed that “[a]ll magazine subscriptions will automatically renew
                              25    annually” and been presented with the full Automatic Renewal Notice. (Id.)
                              26
                              27    cancellation provision was adopted in 2018, “Defendants were under no
                                    requirement to provide Plaintiff an online cancellation method.” (Order at 6.)
                              28                                            -9-
                                                                             MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                         4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 17 of 28 Page ID #:283



                                1   That notice appeared “just before the ‘submit order’ button, and was highlighted
                                2   yellow with the words ‘Automatic Renewal Notice’ bolded.” (Id. at 5 (emphasis
                                3   added).) From this, the Court concluded that “it’s clear that Plaintiff was
                                4   adequately informed of Defendants’ automatic renewal notice in plain and
                                5   conspicuous terms.” (Id.)
                                6         Plaintiff offers no reason to change that conclusion. Although Plaintiff now
                                7   places greater emphasis on the “visual proximity” provision of § 17602 (see, e.g.,
                                8   FAC ¶¶ 22(a), 35(a)), she already argued that the “visual proximity” standard was
                                9   not met—an argument this Court rejected. (Dkt. 19 (Corrected Opp’n to Mot. to
                              10    Dismiss) at 12; see also Dkt. 1 (Compl.) ¶ 29 (alleging a violation of
                              11    § 17602(a)(1)’s visual-proximity requirement).) Indeed, the Court concluded that
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    the Automatic Renewal Notice appeared “just before” the consent to the offer, the
       C LEVELA ND




                              13    ‘submit order’ button. 3 (Order at 5.) Although Plaintiff now alleges in print that
                              14    an offer for “AllRecipes” appeared between the Automatic Renewal Notice and
                              15    the “submit order” button, that is not new; it was always there. And in any event
                              16    Section 17602(a)(1) does not require that the disclosure appear “immediately
                              17    adjacent to” the consent to the offer—it requires only that it be in “visual
                              18    proximity.” Plaintiff’s offer flow satisfies this requirement.
                              19          Finally, Plaintiff alleges that the first disclosure of automatic renewal—“All
                              20    magazine subscriptions will automatically renew annually”—does not satisfy all of
                              21    § 17602(a)(1). (FAC ¶ 22(a).) This allegation continues to miss the point. The
                              22    ARL is not violated if a business makes more disclosures of the automatic renewal
                              23    terms than is required by the statute. The Automatic Renewal Notice satisfies
                              24    § 17602(a)(1)’s clear-and-conspicuous and visual-proximity requirements; the
                              25    additional disclosure only further ensures, at the outset and clearly and
                              26
                                    3
                                     Plaintiff’s Exhibit D also shows the visual proximity of the Automatic Renewal
                              27    Disclosure to the request for the consent to the offer, as well as the effectiveness of
                                    the highlighting and bolding.
                              28                                            - 10 -
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 18 of 28 Page ID #:284



                                1   conspicuously, that “Plaintiff was adequately informed of Defendants’ automatic
                                2   renewal notice” when she placed her order. (Order at 5.)
                                3                2.    Section 17602(a)(2)
                                4         Section 17602(a)(2) requires Plaintiff to plead facts showing that Defendants
                                5   charged her credit card for an automatic renewal “without first obtaining [her]
                                6   affirmative consent to the agreement containing the automatic renewal offer
                                7   terms[.]” She alleges that Defendants violated this subsection because (i) the first
                                8   disclosure on the “Advertising Page” was insufficient (FAC ¶ 22(b)), and (ii)
                                9   Defendants’ alleged violations of § 17602(a)(1) meant that Defendants failed to
                              10    secure her affirmative consent as required by § 17602(a)(2) (see id. ¶ 25(f)).
                              11          Again, this Court already determined that these allegations were insufficient
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    to state claims. (Order at 5.) As Plaintiff’s exhibits show, she “clicked through
       C LEVELA ND




                              13    two separate pages containing the automatic renewal agreement before deciding”
                              14    to purchase People Magazine. (Id.) The very first screen discloses the existence of
                              15    the auto-renewal and states: “All magazine subscriptions will automatically renew
                              16    annually.” (E.g., FAC Exhibit B, Page ID #35.) As shown, a consumer cannot
                              17    proceed with her purchase unless she then affirmatively clicks the “checkout now”
                              18    button directly below this automatic-renewal disclosure, thus manifesting her
                              19    intent and agreement to continue with the purchase. (Id.) The offer flow next
                              20    states that “[b]y submitting your order you are agreeing to our terms of service,”
                              21    followed by a disclosure box offset in bright yellow that is titled Automatic
                              22    Renewal Notice and lays out additional detail about the automatic-renewal
                              23    feature.4 (Id., Page ID #36-39.) This second disclosure is presented before the
                              24    final confirmation button. (Id., Page ID #38-39; see also FAC Exhibit D, Page ID
                              25    #46 (displaying the Automatic Renewal Notice directly above the “submit now”
                              26
                                    4
                                     One can safely assume that the content of the “Terms of Service” and other
                              27    hyperlinks are not referenced by Plaintiff because they contain additional
                                    disclosures and explanation related to the automatic renewal feature.
                              28                                            - 11 -
                                                                           MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                       CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                       4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 19 of 28 Page ID #:285



                                1   button.)) And as discussed in the previous section, Plaintiff’s exhibits demonstrate
                                2   that Defendants clearly and conspicuously disclosed the automatic renewal in
                                3   visual proximity to the request for consent.
                                4            In sum, Hall’s exhibits show that before the consumer can commit to receive
                                5   her magazines, she (1) is notified of the auto-renewal feature and must click
                                6   “Checkout now” to continue; (2) is alerted to and provided a link to terms and
                                7   conditions, and (3) receives additional details in the yellow-boxed and boldface-
                                8   captioned “Automatic Renewal Notice” before reaching the “submit order” button.
                                9   (FAC Exhibit B, Page ID #34-39.) Thus, as alleged, “Plaintiff affirmatively
                              10    consented to the agreement containing the automatic renewal offer terms.” (Order
                              11    at 5.)
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12                     3.       Section 17602(a)(3)
       C LEVELA ND




                              13             Plaintiff also fails to plausibly allege a violation of § 17602(a)(3), which
                              14    states that businesses must “provide an acknowledgement that includes the
                              15    automatic renewal offer terms or continuous service offer terms, cancellation
                              16    policy, and information regarding how to cancel in a manner that is capable of
                              17    being retained by the customer.” Cal. Bus. & Prof. Code § 17602(a)(3). And,
                              18    beginning in July 2018, it now includes additional requirements if an automatic
                              19    renewal offer includes a “free gift or trial.”5 Plaintiff alleges that Defendants
                              20    violated both provisions of § 17602(a)(3) (see FAC ¶¶ 22(c)-(d), 35 (c)-(e)), but
                              21    both claims are implausible.
                              22             Acknowledgement. As this Court previously held, “based on Plaintiff’s
                              23    complaint, it’s clear Defendants complied with this statutory requirement.” (Order
                              24    at 6.) Plaintiff admits that a month before her subscription was to end, she
                              25    received a postcard from Defendants reminding her of her subscription and that it
                              26
                              27    5
                                      In such cases, the business shall also “disclose in the acknowledgement how to cancel, and allow the consumer to
                                    cancel, the automatic renewal . . . before the consumer pays for the goods or services.” (Id.)
                              28                                                         - 12 -
                                                                                         MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                                     CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                                     4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 20 of 28 Page ID #:286



                                1   would automatically renew if she did not cancel. (Id.; see also FAC ¶ 37 &
                                2   Exhibit C, Page ID #41-42.) Specifically, it informed her of the amount she would
                                3   be charged, the subscription period of the renewal, that she could cancel her
                                4   subscription before the renewal went into effect “by simply dialing a 1-800
                                5   number,” and the date by which she needed to do so. (FAC ¶ 37 & Exhibit C,
                                6   Page ID #41-42.) Under these same facts, the Court held that Plaintiff did not
                                7   plausibly allege a violation of § 17602(a)(3). (Order at 6.)
                                8         That still holds true. Although Plaintiff now includes additional
                                9   commentary about the font and layout of the postcard (FAC ¶¶ 37-42),6 she still
                              10    does not allege that she did not receive, read, or understand it. Nor does she allege
                              11    any facts suggesting that the postcard is not what it is—an acknowledgement of an
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    existing subscription, reiteration of the terms of the automatic renewal, and a
       C LEVELA ND




                              13    statement of Defendants’ cancellation policy and procedure. That is exactly what
                              14    § 17602(a)(3) requires.
                              15          Free Gift. Plaintiff’s FAC does propose a new theory of liability—she now
                              16    claims that because the alleged offer flow contained an advertisement for a “Free
                              17    Tote,” Defendants were required to comply with the additional requirements for
                              18    such offers in § 17602(a)(3). (FAC ¶¶ 22(d), 35(e) (quoting § 17602(a)(3).)
                              19          This new allegation fails to state a valid claim for the same reason that her
                              20    “online cancellation” argument failed last time around—the portion of
                              21    § 17602(a)(3) requiring specific disclosures related to free gifts did not become
                              22    effective until July 1, 2018, almost a year after Plaintiff ordered her subscription.
                              23    Compare Cal. Bus. & Prof. Code § 17602(a)(3) (effective July 1, 2018) with Cal.
                              24    Bus. & Prof. Code § 17602 (2010) (repealed effective Jan. 1, 2019 by 2017 Cal SB
                              25    313). As the Court ruled with respect to the online-cancellation allegations, as “a
                              26
                                    6
                                     This commentary is of especially no import given the fact that § 17602(a)(3) does
                              27    not contain the “clear and conspicuous” or “visual proximity” requirements for
                                    offers that appear in § 17602(a)(1).
                              28                                          - 13 -
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 21 of 28 Page ID #:287



                                1   matter of law, Plaintiff can’t plausibly allege Defendants violated this subsection
                                2   because the relevant requirement”—the “free gift” provision—“didn’t become
                                3   effective until July 1, 2018.” (Order at 6.) That reasoning applies with equal force
                                4   to Plaintiff’s “free gift” argument—as a matter of law, Defendants could not
                                5   violate a requirement not yet in effect.
                                6         B.     Hall’s UCL Claim (Count I) Also Fails Because She Lacks
                                7                Standing.
                                8         The UCL prohibits unfair competition, defined as “any unlawful, unfair or
                                9   fraudulent business act or practice and unfair, deceptive, untrue or misleading
                              10    advertising . . . .” Cal. Bus. & Prof. Code § 17200. As explained above, Hall’s
                              11    UCL claim fails (as do her others) because she does not plausibly plead facts
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    supporting any violation of the ARL. Hall’s UCL claim also fails because she
       C LEVELA ND




                              13    lacks standing to bring it. See Kwikset Corp. v. Superior Court, 51 Cal. 4th 310,
                              14    322, 326 (2011) (limiting UCL private right of action to those who “suffered injury
                              15    in fact” and “lost money or property as a result of the unfair competition”).
                              16          To establish standing to assert a UCL claim, Hall must allege (1) “a loss or
                              17    deprivation of money or property sufficient to qualify as injury in fact, i.e.,
                              18    economic injury, and (2) . . . that that economic injury was the result of, i.e.,
                              19    caused by, the unfair business practice . . . that is the gravamen of the claim.”
                              20    Kwikset, 51 Cal. 4th at 322. “A plaintiff fails to satisfy this causation requirement
                              21    if he or she would have suffered ‘the same harm whether or not a defendant
                              22    complied with the law.’” In re Turner, 859 F.3d 1145, 1151 (9th Cir. 2017)
                              23    (quoting Daro v. Superior Court, 151 Cal. App. 4th 1079, 1099 (2007)).
                              24          Because Hall does not allege that she was deceived or misled by the
                              25    automatic-renewal notice or information defendants allegedly provided her, she
                              26    must allege at least “but for” causation to establish standing under the UCL.
                              27    Ingalls v. Spotify USA, Inc., No. C 16-03533 WHA, 2017 WL 3021037, at *4
                              28                                               - 14 -
                                                                               MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                           CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                           4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 22 of 28 Page ID #:288



                                1   (N.D. Cal. July 17, 2017) (Where claim does not sound in misrepresentation, the
                                2   ARL requires “but for” causation—a plaintiff must show “that, but for the alleged
                                3   wrongdoing, he would not have been harmed.”).
                                4         Even if Hall plausibly alleged that defendants’ automatic-renewal disclosure
                                5   was misleading or deceiving (she does not), to have standing, she still must have
                                6   alleged that she relied on the alleged misrepresentation. See Durell v. Sharp
                                7   Healthcare, 183 Cal. App. 4th 1350, 1363 (2010) (citing In re Tobacco II Cases,
                                8   46 Cal. 4th 298, 325 n.17 (2009)); Cattie v. Wal-Mart Stores, Inc., 504 F. Supp. 2d
                                9   939, 948 (S.D. Cal. 2007)); Wilson v. Frito-Lay N. Am., Inc., 260 F. Supp. 3d
                              10    1202, 1211 (N.D. Cal. 2017) (plaintiff failed to establish reliance on misleading
                              11    label when he stated at deposition that he had never noticed label before
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    purchasing product).
       C LEVELA ND




                              13          In sum, Hall must allege that the allegedly noncompliant automatic-renewal
                              14    disclosure caused her to order People when she otherwise would not have. See
                              15    Hall v. Time Inc., 158 Cal. App. 4th 847, 857 (2008), as modified (Jan. 28, 2008)
                              16    (affirming dismissal of complaint because plaintiff failed to allege that the alleged
                              17    acts of unfair competition caused or induced him to take any particular action that
                              18    he would not otherwise have taken).
                              19          Hall makes no such allegations. She does not allege that she would not have
                              20    purchased her subscription if the automatic renewal terms had been presented in a
                              21    way that (in her view) did comply with the ARL. Nor does she allege that but for
                              22    the alleged violation, she would not have purchased her subscription to People.
                              23    This is fatal to her claim. Without an allegation that a compliant automatic-
                              24    renewal notice would have led her to take a different action, she lacks standing
                              25    under the UCL because any noncompliance with the ARL did not cause her an
                              26    economic injury. Roz v. Nestle Waters N. Am., Inc., No. 2:16-cv-04418-SVW-
                              27    JEM, 2017 WL 6942661, at *4 (C.D. Cal. Dec. 6, 2017) (UCL’s causation
                              28                                            - 15 -
                                                                           MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                       CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                       4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 23 of 28 Page ID #:289



                                1   requirement in context of alleged ARL violation demands that plaintiff plead and
                                2   prove that defendants’ “nondisclosure was an immediate cause of the plaintiff’s
                                3   injury-producing conduct” (citation omitted)).
                                4         What is more, Hall does not allege that she did not know her subscription
                                5   would automatically renew; nor could she plausibly do so given the exhibits
                                6   attached to her complaint and discussed above. She also does not allege that had
                                7   defendants utilized different or more “prompts or features” to express specific
                                8   consent to automatic renewal, or laid out its offer flow differently, she would not
                                9   have gone ahead and purchased her subscription. Again, the number of affirmative
                              10    steps she took to purchase her subscription after being informed that it would
                              11    automatically renew would make implausible any such allegation. Finally, Hall
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    does not allege that if not for any other ARL violation, she would not have made
       C LEVELA ND




                              13    the People magazine purchase.
                              14          Because Plaintiff lacks standing, her UCL claim must be dismissed. Hall,
                              15    158 Cal. App. 4th at 857 (affirming grant of judgment on the pleadings where
                              16    plaintiff failed to allege causation and therefore lacked standing to bring UCL
                              17    claim); see also Kissel v. Omega Nat. Sci., Inc., No. CV 16-2770-GW SKX, 2016
                              18    WL 9019613, at *3 (C.D. Cal. Aug. 22, 2016) (complaint failed to satisfy Spokeo
                              19    standing “because it raise[d] no allegations regarding how Plaintiff purportedly
                              20    suffered injury from Defendant’s failure to provide the [ARL] required
                              21    acknowledgment” where plaintiff failed to allege she would have done something
                              22    differently).
                              23          C.        Hall’s Section 496 Claim (Count II) Fails for Additional Reasons.
                              24          Hall’s claim under California Penal Code § 496, titled “Receiving stolen
                              25    property,” remains a convoluted one. She posits that (i) because defendants
                              26    allegedly violated the ARL, her magazine subscription was an unconditional gift,
                              27    and (ii) because her subscription was legally an unconditional gift, defendants
                              28                                            - 16 -
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 24 of 28 Page ID #:290



                                1       created the “false pretense” that she was obligated to pay for magazines that she
                                2       ordered and received, and (iii) defendants’ charging her credit card for the
                                3       subscription therefore constitutes theft by false premise, and therefore receipt of
                                4       stolen property under § 496. (Compl. ¶¶ 49-54.) In addition to the facial
                                5       implausibility of Hall’s ARL allegations discussed above, her § 496 claim fails for
                                6       other reasons and should be dismissed.
                                7            First, Hall does not allege that defendants had a specific intent to defraud.
                                8       To state a § 496 claim for theft by false pretense, Hall must allege that defendants
                                9       both knew the property at issue (here, her money) was stolen and specifically
                              10        intended to defraud her. MMM Holdings, Inc. v. Reich, 21 Cal. App. 5th 167, 185,
                              11        230 Cal. Rptr. 3d 198, 212 (Ct. App. 2018) (summary judgment for defendant
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12        where plaintiff failed to prove specific intent for the theft offense or knowledge
       C LEVELA ND




                              13        that the elements of a theft offense had occurred); People v. Stuart, 272 Cal. App.
                              14        2d 653, 656 (1969) (a violation of § 496 requires three elements: (1) property has
                              15        been stolen; (2) the accused obtained, received, concealed, or withheld the
                              16        property 7; and (3) the accused knew the property was stolen).
                              17             Specific intent to defraud is a critical element of this claim. AdTrader, Inc.
                              18        v. Google, LLC, No. 17-cv-07082-BLF, 2018 WL 3428525, at *9 (N.D. Cal. July
                              19        13, 2018) (dismissing section 496 claim with prejudice because, despite plaintiff’s
                              20        allegations of theft by false pretense, plaintiff did not allege that Google obtained
                              21        stolen property by grand theft, petty theft, embezzlement or extortion); People v.
                              22        Hartley, 248 Cal. App. 4th 620, 627 (2016) (intent in theft by false pretenses
                              23        requires “something more than mere proof of nonperformance or actual falsity”
                              24
                              25
                              26
                                    7
                                     Although Hall does not claim she demanded return of any funds, she alleges that
                              27    defendants refused such requests made by other, unnamed “consumers.” (Compl.
                                    ¶ 53(4).)
                              28                                         - 17 -
                                                                               MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                           CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                           4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 25 of 28 Page ID #:291



                                1       because proof of such fraudulent intent prevents ordinary commercial defaults
                                2       from becoming the subject of criminal prosecution).
                                3            Plaintiff does not allege that Defendants knew they were violating the ARL,
                                4   which is the only way they could have known that the subscription could be
                                5   considered an unconditional gift, or known that the payments she voluntarily made
                                6   were somehow “stolen” from her when they received them. She also does not
                                7   allege that she did not receive the magazines she ordered, that she paid more than
                                8   the price stated, or that defendants defrauded her in any other way, let alone allege
                                9   that they specifically intended to defraud her. Rather, all that Hall alleges
                              10    (incorrectly) is technical noncompliance with a civil statute. That is not enough
                              11    under § 496.
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12             Second, Plaintiff has not alleged causation under § 496, which requires that
       C LEVELA ND




                              13    she allege a false pretense caused her to make the payments she now claims
                              14    Defendants obtained by theft. People v. Wooten, 44 Cal. App. 4th 1834, 1842-43
                              15    (1996). But Plaintiff does not allege that she would not have purchased the
                              16    magazine if Defendants had not violated the requirements of the ARL. This is fatal
                              17    to her claim. Id.; see also People v. Lorenzo, 64 Cal. App. 3d Supp. 43, 46-47
                              18    (App. Dep’t Super Ct. 1976) (no theft by false pretenses where there was no
                              19    reliance on defendant's conduct).8
                              20             Third, Hall failed to plead her § 496 claim with particularity under Rule
                              21    9(b). Section 496 claims based on theft by false or fraudulent pretenses must be
                              22    pleaded with particularity. To meet this requirement, more than just the facts of
                              23    the transaction must be alleged: “[a]verments of fraud must be accompanied by the
                              24
                              25    8
                                     Further, Hall’s entire theory rests on the notion that the only false pretense or
                                    representation was that defendants’ sales materials were in compliance with the
                              26    ARL. But even if this were true (it is not), such a representation would be one of
                                    law not fact as is required under § 496. And Hall does not allege that she believed,
                              27    let alone reasonably believed, that she would receive magazines for years without
                                    paying for them.
                              28                                             - 18 -
                                                                             MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                         CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                         4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 26 of 28 Page ID #:292



                                1   ‘who, when, where, and how’ of the misconduct charged.” Grouse River Outfitters
                                2   Ltd v. NetSuite, Inc., No. 16-cv-02954-LB, 2016 WL 5930273, at *14-16 (N.D.
                                3   Cal. Oct. 12, 2016) (quoting Vess, 317 F.3d at 1106). Hall makes no such
                                4   allegations here.
                                5         All of these deficiencies are fatal to this claim, all of them were identified in
                                6   Defendants’ prior briefing and Plaintiff has not even attempted to correct them.
                                7         D.     Hall’s Conversion Claim (Count III) Also Fails For Additional
                                8                Reasons.
                                9         To state a claim for conversion, Hall must plausibly allege (1) ownership or
                              10    right to possession of property at time of alleged conversion; (2) defendants’
                              11    conversion of property by a wrongful act; and (3) resulting damages to plaintiff.
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    Avidor v. Sutter’s Place, Inc., 212 Cal. App. 4th 1439, 1452 (2013). She fails to do
       C LEVELA ND




                              13    so. The only wrongful act Hall alleges is a violation of the ARL. As set out above,
                              14    that claim fails and Hall therefore has not alleged any wrongful act that could
                              15    support a claim of conversion.
                              16          Further, a plaintiff’s consent to the transfer at issue defeats a claim for
                              17    conversion. See Klett v. Sec. Acceptance Co., 38 Cal. 2d 770, 789 (1952); Driver
                              18    v. Acquisto, 145 Cal. App. 2d 304, 308 (1956). Whether or not a technical ARL
                              19    violation occurred here, Hall’s complaint and exhibits affirmatively demonstrate
                              20    that she accepted defendants’ offer of a magazine subscription at a set price and
                              21    agreed to pay for the magazines she ordered and received.
                              22          At most, Hall alleges that: (i) she was offered a magazine subscription at a
                              23    price on Instagram; (ii) she then clicked on the “checkout now” prompt; (iii) she
                              24    was then prompted to select a “payment method,” chose credit card payment, and
                              25    entered her credit card information; (iv) she then, after reading multiple notices
                              26    that the subscription would automatically renew, clicked on the “submit order”
                              27    button, at which point she was charged the initial amount; and (v) a month before
                              28                                            - 19 -
                                                                            MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                        CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                        4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 27 of 28 Page ID #:293



                                1   being charged for the automatic renewal, she got a postcard reminding her of the
                                2   automatic renewal and the price and telling her how to cancel and avoid those
                                3   charges, but that she did not do so. This series of voluntary acts by Hall constitute
                                4   consent to her purchase of a magazine subscription at the prices stated and bar her
                                5   claim for conversion.
                                6         E.     Plaintiff Cannot Plead Plausible Claims in a Second Amended
                                7                Complaint.
                                8         Plaintiff has now twice failed to allege plausible allegations, and has failed
                                9   to remedy any of the defects in her claims identified by this Court and Defendants.
                              10    Because the flow she allegedly encountered complied with the ARL, and because it
                              11    is now clear that she has no other factual allegations to make, further amendment
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12    would be futile. Vogel v. Travelers Cas. Ins. Co. of Am., No.
       C LEVELA ND




                              13    SACV1700612AGJDEX, 2017 WL 5642302, at *3 (C.D. Cal. May 18, 2017)
                              14    (denying leave to amend where amendment was futile).
                              15    4.    CONCLUSION
                              16          For the reasons set forth herein, Defendants respectfully request that the
                              17    Court dismiss Plaintiff’s complaint in its entirety and without leave to amend.
                              18                                     Respectfully submitted,
                              19
                                     Dated: October 28, 2019         BAKER & HOSTETLER LLP
                              20
                              21                                     By:   /s/ Kyle T. Cutts
                                                                           MICHAEL K. FARRELL (pro hac vice)
                              22                                           KYLE T. CUTTS (CA BAR NO. 257641)
                              23                                           DANTE A. MARINUCCI (pro hac vice)
                                                                           Key Tower
                              24                                           127 Public Square, Suite 2000
                              25                                           Cleveland, OH 44114-1214
                                                                           Telephone:      216.621.0200
                              26                                           Facsimile:      216.696.0740
                              27
                              28                                            - 20 -
                                                                           MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                       CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                       4847-5537-0154.5
                           Case 8:19-cv-01153-CJC-ADS Document 28 Filed 10/28/19 Page 28 of 28 Page ID #:294



                                1                                     MARCUS S. MCCUTCHEON (CA BAR
                                2                                     NO. 281444)
                                                                      600 Anton Boulevard, Suite 900
                                3                                     Costa Mesa, CA 92626-7221
                                4                                     Telephone:   714.754.6600
                                                                      Facsimile:   714.754.6611
                                5
                                6                                     Attorneys for Defendants
                                7
                                8
                                9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
       C LEVELA ND




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28                                      - 21 -
                                                                      MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                                  CASE NO.: 8:19-CV-01153-AG-ADS
                                                                                                                  4847-5537-0154.5
